Per Curiam.
Affirmed. See Davis v. State, 199 So.3d 546, 552 (Fla. 4th DCA 2016). Cf. Kelsey v. State, 206 So.3d 5, 6 (Fla. 2016) (answering the following certified question, “Is a defendant whose original sentence violated Graham v. Florida, 560 U.S. 48, 130 S.Ct. 2011, 176 L.Ed.2d 825 (2010), and who was subsequently resentenced prior to July 1, 2014, entitled to be resentenced pursuant to the provisions of chapter 2014-220, Laws of Florida,” in the affirmative).
Gross, Damoorgian and Klingensmith, JJ., concur.